DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.

Response to Arguments
Regarding the 112, 2nd rejections, applicant’s amendments and related arguments are considered persuasive, and therefore the 112, 2nd rejections are hereby withdrawn. 
Regarding the 102 rejection of Boudreaux, applicant’s amendments and related arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found a new prior art reference (US 2006/0004317 to Mauge); see new 102 rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32, 35, 38-40, 44 and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0004317 to Mauge.
[Claims 32 and 40] A catheter (Figs 1A and 6) comprising: 
a hub (shunt 710, including reservoir 720), the hub comprising a hub lumen (channel 722) and a port (port 716) coupled to the hub lumen (Pars 0042 and 0051); 
a shaft projecting from the hub (ventricular/proximal catheter 717), the shaft formed of a light-transmitting material (“the proximal catheter is made of silicone, while the photocatalytic layer is made of titania. Because both the silicone catheter and the titania are relatively transmissive to UV light” Par 0052; “the ventricular catheter is a composite of PDS and titania” Par 0083) and configured to facilitate fluid flow via the hub and comprising a lumen in fluid communication with the hub lumen (lumen 729); and 
a light emitting component disposed in the hub (light emitting diode 453, Fig. 6), wherein the light emitting component is a light source (LED), wherein upon activation in the hub the light emitting component is configured to transmit a quantity of light that is effective to inactivate microorganisms on a surface of the catheter shaft (“produces PCO at the catheter surface” Par 0083; see also Pars 0057, 0220 and any mention of ROS and POC throughout Mauge)
[Claim 35] Mauge discloses fiber optic cable (760) that transmits light from the light source (453) to the shaft (catheter attached to port 716; Par 0083)
[Claims 38 and 44] Mauge discloses that the catheter is made of silicone.  Silicone is one of the most common types of thermoset plastics (http://www.opusplastics.com/blog/guide-to-thermosets/).
[Claims 39 and 45] Mauge discloses the light transmitting material is configured to transmit light from the light emitting component to an external surface along a length of the shaft (Pars 0077-78)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 36, 37 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mauge as applied to claims 32 and 40 above, and further in view of US 2001/0047195 to Crossley.
Mauge is discussed above, but fails to explicitly disclose a photosensitizer.  However, in the same field of endeavor, Crossley discloses “A photosensitizer together with complementary light energy are used to prevent the development of infection associated with an indwelling medical catheter or device… The catheter or device also incorporates at least one photosensitizer which releases a toxic substance when activated by the light energy which destroys bacteria on or around the catheter or device.” (Abstract).  Crossley specifically teaches the use of photosensitizer dyes (Par 0016).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the catheter system taught by Mauge with the photosensitizer taught by Crossley as the combination of light and photosensitizers is known to prevent the development of infection, i.e. destroy bacteria, associated with catheters, which is the same goal disclosed in Mauge. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792